DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Response to Remarks
The amendments received on 02/23/2021 have been entered, considered, and an action on the merits follows.
Previous claim objections are hereby withdrawn due to the claim amendments.
Applicant’s claim amendments, along with examiner’s amendments, have obviated the previous claim rejections of record, thus, placing the present application in condition for allowance. The allowance of claims 12-16, 19, and 20 are addressed in the Office Action below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Dorchak (Reg. No. 29,298) on 02/25/2021. See attached Interview Summary for details.
The application has been amended as follows: 
Claims 12 and 20:
“…a second gripping arm that is displaceable in a clamping direction relative to the first gripping arm…”
And
“…a vertical linear guide, wherein the first horizontal linear guide and the first gripping device are disposed on the vertical linear guide so as to be vertically displaceable…”

Allowable Subject Matter
Claims 12-16, 19, and 20 are allowed.
Applicant’s amendments filed on 02/23/2021, along with the examiner’s amendments, have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 12 and 20 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“an actuator support mounting the pneumatic cylinder, and
a lock mechanism configured to fix a position of the actuator support in the longitudinal direction of the gripping arms”

Kazuo (JP 2004337950 A) discloses a gripper system for a press brake (figures 9 and 10), the gripper system comprising an actuator (99), pneumatic cylinder (119), and an actuator support (97) mounting the pneumatic cylinder (119). Kazuo does not disclose a locking mechanism, however, Finkler (US 20010032553 A1) teaches a generic lock mechanism for a press (figure 1, element 40). Modifying Kazuo in view of Finkler to specifically place the locking mechanism of Finkler on Kazuo’s actuator support would require hindsight, as there is no motivation to add a locking mechanism the actuator support of Kazuo.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitations, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, as the prior art does not teach adding locking mechanism to the specific structure of an actuator support of a gripper system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAA/Examiner, Art Unit 3725  

/TERESA M EKIERT/Primary Examiner, Art Unit 3725